Citation Nr: 1110975	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected lumbosacral strain, currently evaluated as 40 percent disabling.  

2.  Entitlement to an initial increased evaluation for service-connected radiculopathy of the lower left extremity, evaluated as 10 percent disabling from June 8, 2004 to April 28, 2010, and as 40 percent disabling since April 29, 2010.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972 and from November 1972 to May 1976.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2004 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

As the Veteran has perfected a timely appeal with respect to the service-connected lumbosacral spine disability, the applicable diagnostic code instructs the adjudicator to consider any associated neurological impairment, and a left lower radiculopathy disability has been found by the RO to be associated with the service-connected lumbosacral spine disability, the Board will consider both of these issues on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  

In July 2009, the Veteran testified before the undersigned Acting Veterans Law Judge and a transcript of the hearing testimony has been associated with the Veteran's claims file.  

In September 2009, the Board remanded the Veteran's increased rating claims for further procedural and evidentiary development.  Specifically, the Board requested that the RO (1) obtain the Veteran's treatment records from the VA Outpatient Clinic in Athens, Georgia from January 2007 to December 2008, as well as the Veteran's treatment records from the VA Outpatient Clinic in Lawrenceville, Georgia as of November 2008; and (2) schedule the Veteran for VA examinations to determine the nature and extent of his service-connected lumbosacral strain and radiculopathy of the lower left extremity.  In March 2010, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for VA examinations of his spine and peripheral nerves.  The examination was completed in April, and a copy of the VA examination report as well as the Veteran's updated VA treatment records have been associated with the Veteran's claims file.  The AMC subsequently readjudicated the claim in the January 2011 Supplemental Statement of the case (SSOC).  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

During the pendency of the Veteran's appeal, and specifically in the January 2011 rating action, the RO increased the disability evaluation for the service-connected lower left radiculopathy to 40 percent, effective from April 29, 2010.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not expressed satisfaction with this grant.  Accordingly, the issue of entitlement to an initial increased rating for the service-connected lower left radiculopathy remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is not productive of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

2.  The Veteran's lumbosacral strain is not productive of unfavorable ankylosis of the entire thoracolumbar spine.  
3.  From June 8, 2004 to April 28, 2010, the Veteran's radiculopathy of the lower left extremity has been manifested by no more than moderate impairment, to include an abnormal gait, pain, numbness, decreased sensation and use of an assistive device when walking.  

4.  Since April 29, 2010, the Veteran's radiculopathy of the lower left extremity has been productive of pain, decreased sensation and functional impairment, with no evidence of lower extremity muscle atrophy, or objective evidence of foot drop.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation greater than 40 percent for service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for an initial 20 percent evaluation, but no more, for the service-connected radiculopathy of the lower left extremity, for the period between June 8, 2004 to April 28, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124(a), Diagnostic Codes 8520, 8720 (2010).  

3.  The criteria for an initial disability evaluation in excess of 40 percent for radiculopathy of the lower left extremity, on or after April 29, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124(a), Diagnostic Codes 8520, 8720 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed his claim seeking an increased rating for his service-connected lumbosacral strain in June 2004.  A letter dated in July 2004 satisfied the duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected low back disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The Veteran was provided with notice of how disability ratings and effective dates are determined in a March 2006 letter, after the initial adjudication of the Veteran's claim.  

During the July 2009 hearing, the Veteran also complained of a worsening of the radiculopathy in his lower left extremity.  It was determined that, because the Veteran perfected a timely appeal of his service-connected lumbosacral spine disability, and was assigned a separate disability rating for neurological impairment of his lower left extremity secondary to his lumbosacral spine disability, the issue of an initial increased rating for the lower left radiculopathy was also before the Board on appeal.  

With regard to the Veteran's appeal of the initial disability rating claim, the Veteran is challenging the initial evaluation assigned following the grant of service connection for radiculopathy of the left lower extremity.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for radiculopathy of the lower left extremity.  

The Veteran's claims were subsequently readjudicated in the February 2007 Statement of the Case (SOC), and the January 2011 Supplemental Statement of the Case (SSOC).  Although the March 2006 letter was not sent prior to initial adjudication of the Veteran's claims, this was not prejudicial to him, because he was subsequently provided adequate notice and was provided nearly five years to respond with additional argument and evidence and also because the claim was readjudicated and an additional SOC and SSOC was provided to the Veteran in February 2007 and January 2011.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In addition, the Board concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Indeed, at no time has the Veteran referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the issues on appeal were obtained in August 2004, December 2006 and April 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully address the rating criteria that is relevant to rating the disability in this case.  While it is unclear whether the August 2004 and December 2006 examiners had the claims file available to review, the Veteran's subjective complaints and the objective findings were recorded, and the Veteran was afforded a subsequent VA examination in which the claims file was reviewed.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

      A.  Lumbosacral Strain

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  Note 6 further provides that the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The thoracolumbar segment of the spine includes the thoracic and lumbosacral spine.  In particular, Diagnostic Code 5237 evaluates impairment resulting from lumbosacral strain.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2009).  

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Here, the Veteran is currently assigned a 40 percent disability evaluation for his service-connected lumbosacral strain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran contends that he is entitled to a rating in excess of 40 percent for his service-connected lumbosacral strain.  For the reasons that follow, the Board concludes that an increased rating is not warranted.  

The Veteran underwent a VA examination of his spine in August 2004, during which he claimed to have experienced constant pain in his lower back for the past thirty-five years.  The Veteran stated that the pain radiates to his left leg and foot.  According to the Veteran, the pain can be elicited on its own or through physical activity, and while medication provides some level of relief, he experiences functional impairment in the form of limited range of motion and reduced physical activity as a result of his back pain.  He described the pain as burning, aching, sharp and cramping in nature, and on a scale of one to ten (with one being the least pain and ten being the most) he rated his pain at a nine.  The results of the examination demonstrated that the Veteran had forward flexion ranging to 10 degrees, with pain at 10 degrees, and extension to 2 degrees, with pain at 2 degrees.  He was also shown to have right lateral flexion to 10 degrees, with pain at 10 degrees; left lateral flexion to 10 degrees, with pain at 10 degrees; right rotation to 20 degrees, with pain at 20 degrees, and left rotation to 20 degrees with pain at 20 degrees.  The examiner observed that repetitive motion of his lumbar spine was limited by pain, fatigue, weakness, lack of endurance, incoordination, and the pain yielded major functional impact.  The examination revealed no ankylosis of the lumbar spine, and the examiner noted signs of intervertebral disc syndrome at the lumbar spine which caused erectile dysfunction but did not cause any bowel or bladder dysfunction.  The Veteran also underwent an X-ray of his lumbar spine, the results of which showed that the "T12 apparently does no[t] have ribs and L5 is a transitional vertebra with partial incorporation of the sacrum."  

The medical evidence of record reflects that the Veteran continued to seek care and treatment at various VA medical facilities for chronic back pain throughout the years, and was prescribed an assortment of medication for the pain.  During an October 2006 VA treatment visit, the Veteran discussed his military history, and explained how he had been riding in the back of an Army truck when the load shifted and heavy equipment fell on top of him hurting his lower back.  He reported to experience back pain since his years in service, and described the pain as radiating from the lower back to his left leg and toes.  The nurse practitioner reviewed a September 2006 report of a magnetic resonance imaging (MRI) of the Veteran's lumbar spine, the findings of which revealed focal disc extrusion and broader disc protrusion with right foraminal stenosis at the L3-L4 level posterolaterally to the right side.  The films also revealed a central disc protrusion pattern without spinal or foraminal stenosis at L4-L5, and facet joint disease at the L3-L4 level.  The Veteran was diagnosed with lumbar radiculopathy and issued a back brace and parking permit to assist him with his back condition.  

The Veteran was afforded another VA examination in December 2006 during which he described the symptoms resulting from his spine condition, to include stiffness and weakness in the left leg.  The Veteran stated that he suffers from constant pain in his lower back which travels down to the left leg and foot.  He described the pain as burning and sharp in nature, and from a scale of one to ten, he rated his pain at a nine.  He asserts that the pain is elicited by physical activity and relieved through rest and medication.  Upon physical examination, the Veteran was shown to have flexion to 20 degrees with pain at 15 degrees, and extension to 10 degrees with pain at 10 degrees.  He was also shown to have right lateral flexion to 7 degrees, with pain at 7 degrees; left lateral flexion to 10 degrees, with pain at 10 degrees; right rotation to 10 degrees, with pain at 10 degrees; and left rotation to 15 degrees, with pain at 15 degrees.  The examiner noted that while the joint function of the spine was limited by pain after repetitive use, it was not limited by fatigue, weakness, lack of endurance and incoordination upon repetition.  Further inspection of the spine revealed normal head position with symmetry in appearance, and symmetry of spinal motion with normal curvatures of the spine.  The examiner also observed no signs of ankylosis of the lumbar spine.  

The Veteran underwent another VA examination in April 2010 during which he rated his lumbar pain at a ten and described the pain as constant, sharp and radiating to his left leg.  He further described the effect of his service-connected low back disability on his occupation and home life.  According to the Veteran, he used to work at a chicken plant and was required to stand eight hours a day, yet was unable to bend, lift or walk very far due to his back condition.  The Veteran was no longer employed and the examiner noted that his back pain limited his ability to engage in meaningful employment.  The Veteran informed the examiner that his pain is controlled through a variety of different medication, aggravated when he stands for too long, and alleviated when lying down.  It was noted that the Veteran did not have ankylosis of the spine, but did have weakened movement of the lower back, with excess fatigability.  When asked if he experienced any flare-ups during the past twelve months, the Veteran replied that his pain was constant without any flares.  He further complained of weakness, fatigue and functional loss in his back.  

The examiner observed that the Veteran used a cane and back brace to help him ambulate.  Upon physical examination, the Veteran was shown to have forward flexion to 30 degrees, with pain at 30 degrees; extension to 30 degrees; left and right lateral flexion to 20 degrees, with pain at 20 degrees; left and right lateral rotation to 10 degrees, with pain at 10 degrees - all of which were during repetitive passive and active range of motion.  While the examiner noted that the Veteran's range of motion was limited by pain during repetitive movement, there was no additional limitation due to fatigue or weakness.  Further evaluation did not reveal there to be a limited line of vision from the thoracic spine, nor was there any indication of a restricted mouth opening, a limited ability to chew, breathing limitations, gastrointestinal symptoms, dyspnea, dysphagia, or atlantoaxial/cervical subluxation or dislocation.  An X-ray report of the lumbosacral spine revealed lumbarization of the S1 disc level with associated pseudoarthrosis and degenerative disc disease.  The Veteran was diagnosed with severe multi-disc lumbar spine herniations which affect his spinal cord and peripheral nerves.  While the Board acknowledges that repetitive motion was limited due to painful motion, the examination revealed no ankylosis of the lumbar spine.  

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 40 percent for his service-connected lumbosacral strain.  The medical evidence does not show that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  In this regard, there is no medical evidence diagnosing the Veteran with ankylosis of the spine, and there are none of the previously mentioned symptoms indicative of unfavorable ankylosis.  In fact, the most recent VA examination reflects that the Veteran had flexion to 30 degrees, extension to 30 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 10 degrees.  As such, the medical evidence of record does not show his spine to be fixed.  

The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the medical evidence of record, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 40 percent under the revised rating criteria.  Thus, the Veteran has not been shown to have met the criteria for an evaluation in excess of 40 percent for his lumbosacral strain.  

The Board has also considered whether the Veteran would be entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Board acknowledges that evaluation of the Veteran's spine revealed signs of intervertebral disc syndrome in the lumbar spine.  See August 2004, December 2006 and April 2010 VA examination reports.  However, the Veteran never reported experiencing any incapacitating episodes as a result of his back condition during any of his VA examinations or treatment visits.  Indeed, the medical evidence of record does not show that the Veteran has had incapacitating episodes with a total duration of at least six weeks during the past twelve months.  According to the April 2010 VA examiner, the Veteran had intervertebral disc syndrome with MRI documented multiple herniated discs, but had not experienced any episodes of incapacitation during the past twelve months requiring bed rest.  At his hearing, when asked how many times in the past year his back condition hurt to such an extreme level that it caused him to stay in bed, the Veteran responded "too many times."  However, based on the Veteran's testimony, it appears he himself determined when he required best rest, and was not instructed by a physician or nurse practitioner to follow this course of treatment.  See July 2009 Hearing Transcript, pp. 4-5.  Indeed, the medical evidence of record is negative for any evidence or documentation indicating that the Veteran has been prescribed with bed rest by any of his physicians or treatment providers.  

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the Board observes that the Veteran's range of motion in his spine is limited by pain.  The Board also acknowledges that the December 2006 examination report reflects that joint function of the spine is limited by pain, and this pain has a major functional impact with respect to the Veteran's ability to conduct certain activities.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 40 percent disability evaluation assigned under Diagnostic Codes 5242 and 5243.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 40 percent for the Veteran's low back disability is not warranted.  

With respect to the Veteran's neurological complications, the Board notes that the Veteran has already been service-connected and separately rated for radiculopathy of his lower left extremity.  The Veteran has not complained of any pain or numbness in his upper extremities or lower right extremity, and the objective medical evidence does not indicate that the Veteran suffers from a separate neurological disability in his right lower extremity that is distinct from his back disability.  Indeed, during the August 2004 VA examination, neurological examination of the upper extremities revealed that his sensory and motor functions were within normal limits and his reflexes were intact.  Also, his ankle and knee reflexes in the right lower extremity were shown to be 2+.  While the December 2006 neurological evaluation revealed sensory deficit in the right lateral leg, the Veteran's ankle and knee reflexes in the right lower extremity were shown to be 1+.  In addition, the April 2010 VA examination did not reflect any neurological impairment in the Veteran's upper extremities and/or right lower extremity.  Furthermore, during his hearing, the Veteran testified that his low back pain did not radiate into his right leg.  See July 2009 Hearing Transcript, p. 10.  Any discussion with respect to the neurological complications in the Veteran's lower left extremity which have manifested as a result of his back disability are discussed in the next section.  

The Board acknowledges that the Veteran is competent to testify as to symptoms associated with disability which are non-medical in nature.  He is not, however, competent to testify as to the severity of his disability, when such descriptions require medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal.  Accordingly, staged ratings are not warranted.  The preponderance of the evidence of record is against the claim for an increased rating for lumbosacral strain, and this portion of the Veteran's appeal must be denied.  38 U.S.C.A. § 5107(b).  

      B.  Radiculopathy of the Lower Left Extremity 

1.  From June 4, 2004 to April 28, 2010

The Veteran asserts that he is entitled to an initial disability evaluation in excess of 10 percent for his service-connected radiculopathy of the lower left extremity for the period between June 8, 2004 to April 28, 2010.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous...."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).  

For the period between June 8, 2004 to April 28, 2010, the Veteran's radiculopathy of the lower left extremity is rated as 10 percent disabling pursuant to the provisions of 38 C.F.R. § 4.124(a), Diagnostic Code 8520.  Under this code, an evaluation of 10 percent is for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis and an evaluation of a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 8720.  

The words "mild," "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2010).  Although the word "moderate" is not defined in VA regulations, "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc." See Webster's New World Dictionary, Third College Edition (1988), 871.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 8510-8730 (2010).  

For the reasons that follow, the Board concludes that, for the period from June 8, 2004 to April 28, 2010, the Veteran is entitled to the next higher rating of 20 percent, but no more, for radiculopathy of the lower left leg.  

The record reflects that the Veteran has complained of pain and numbness in his left lower extremity throughout the course of his appeal.  During his August 2004 VA examination, the Veteran complained of numbness and a burning sensation in his back which radiates through his legs and feet, and had been on-going for the past year.  According to the Veteran, the numbness, tingling, and pain affect his ability to walk, and he can only walk five to ten minutes at a time before stopping to rest.  He reports that these symptoms occur intermittently, on a near daily basis, with each occurrence lasting 30 minutes.  He states that he is unable to perform his daily functions during any flare-ups due to the pain, and functional impairment results in limited physical activity and an inability to lift heavy objects.  Upon physical examination, the Veteran's posture was shown to be abnormal, he walked with a limp, leaned to the right with a straight left leg, and used a cane to help him ambulate.  The Veteran's gait was described as abnormal.  The Veteran's motor strength in the left leg was shown to be 4/5 and sensory function in the left leg was abnormal "with findings of decreased sensation [in the] left foot."  Further neurological evaluation revealed absent knee and ankle reflexes.  Based on the physical examination of the Veteran, the examiner diagnosed the Veteran with intervertebral disc syndrome involving the L3-L5 spinal nerve segments with numbness and burning from the back down to his feet.  

During the December 2006 VA examination, the Veteran complained of weakness in his left leg and discussed how his back pain radiates to his left foot.  Upon physical examination, the Veteran's posture was "within normal limits," but his gait was characterized by a significant limp and described as "abnormal."  The examiner observed that the Veteran required crutches for ambulation because he needed them to support his weight - particularly as a result of the left lower extremity.  The examiner observed signs of intervertebral disc syndrome in the Veteran's lumbar spine, and discussed the level of sensory deficit and motor strength in various areas of his lumbar spine.  Neurological evaluation of the L4 disc level revealed sensory deficit of the left lateral thigh, front leg and medial leg, and the Veteran's motor strength during left knee extension was shown to be 4/5.  Upon evaluating the L5 disc level, the examiner observed sensory deficit of the right lateral leg, left dorsal foot and lateral foot, and the Veteran's motor strength during left foot extension, left great toe extension and left hip abduction was shown to be 4/5.  Examination of the S1 disc level revealed a sensory deficit in the back of the left thigh, lateral leg and lateral foot.  The Veteran's motor strength during flexion of the left knee was shown to be 4/5, and his motor strength during plantar flexion was shown to be 4/5.  The Veteran's left ankle and knee reflexes were absent.  According to the examiner, the Veteran displayed objective evidence of focal neurologic deficits consistent with intervertebral disc syndrome of the left sciatic nerve.  

The VA treatment records reflect the Veteran presented at the VA healthcare facility in April 2007 with complaints of back pain.  He reported to have fallen seven times in the past year as a result of the pain.  During a VA primary care treatment visit in November 2007, the Veteran reported to continue falling as a result of the left leg falling asleep on him.  An April 2008 VA treatment report reflects the Veteran's complaints of numbness which radiates to his left leg.  During the Veteran's July 2009 hearing, the Veteran described the pain as sharp, and likened it to "getting hit by lightning. . . ."  According to the Veteran, when the pain "hits [him] in the back it shoots pain right down my legs and feet."  See July 2009 Hearing Transcript, p. 5.  He further indicated that the pain in his lower left extremity has worsened throughout the years.  

Based on the Veteran's assertions during his VA examinations and treatment visits, as well as his hearing testimony, he experiences difficulty ambulating, performing his duties at work, and conducting certain physical activities as a result of his lower left radiculopathy.  The evidence reflects that the Veteran has an abnormal posture and walks with a limp requiring the assistance of a cane to support his weight, as a result of lower leg condition.  A number of VA treatment reports reflect the Veteran's complaints of pain and numbness which radiates to his lower left leg and frequently cause him to fall down.  The overall picture based on the medical evidence of record corresponds more closely with the 20 percent disability evaluation.  

However, while it is clear that there is pain, weakness and decreased sensation in the Veteran's left lower extremity, there is no evidence of more significant symptoms such as atrophy, muscle wasting, tremor and the like.  Thus, the Veteran is not eligible for a 40 percent rating under Diagnostic Code 8520, as there is no evidence of moderately severe incomplete paralysis of the left leg.  Therefore, the medical evidence characterizes the disability as no more than "moderate", which is precisely the criterion for the assignment of a 20 percent rating under Diagnostic Code 8520.  That is, the Veteran's current symptoms do no surpass the "average" or "medium" range and are best described as moderate, thus warranting his current 20 percent rating, but no more.  

Resolving reasonable doubt in the Veteran's favor as to the severity of his service-connected radiculopathy of the lower left extremity, the Board concludes that the criteria for a 20 percent evaluation, for the period between June 8, 2004 to April 28, 2010, have been met.  In essence, the preponderance of the evidence is against an evaluation in excess of 20 percent for radiculopathy of the lower left extremity.  Because the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable to warrant an evaluation in excess of 20 percent.  

2.  On or after April 29, 2010

The Veteran was afforded another VA examination in April 2010, during which he reported that the pain in his left leg had worsened throughout the years, and his sciatica made it difficult for him to walk.  While he claims to be able to conduct his activities of daily living, he asserts he can longer work due to his left leg condition.  On a scale of one to ten, he rates his pain between a nine and ten, and claims the pain in his left leg pain is aggravated when he stands up and alleviated when he lies down  According to the Veteran, he does not experience flare-ups as the pain is constant, nor does he have paresthesias, dysesthsias, bowel or bladder impairment, or any sign of muscular atrophy.  

Upon physical examination, the examiner observed that the Veteran maintains a stiff left leg when walking, and swings the leg when bending to the right.  During the neurological portion of the examination, the Veteran's sensory reflexes and motor strength was shown to be normal and there was no evidence of atrophy noted.  Further examination of his left leg revealed that the Veteran had normal ankle and knee jerk reflexes, normal sensation to pinprick, touch and proprioception, and no evidence of foot drop or muscle atrophy.  It was noted that the Veteran had a positive straight leg test and walked with a rigid left leg which dragged behind him.  The examiner diagnosed the Veteran with severe left sciatica.  

While the Board acknowledges that the Veteran's condition has been characterized as "severe," and that his gait is affected by his lower left radiculopathy necessitating a cane and back brace to assist him with ambulation, the most recent medical evidence of record reflects that the Veteran's sensory and motor reflexes are normal, that he does not have any muscular atrophy in lower extremity, and there is no objective evidence of foot drop.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  The Board finds that the Veteran's symptoms, alone, do not constitute evidence which is sufficient to characterize the Veteran's radiculopathy of the lower left extremity as severe, with marked muscular atrophy.  Therefore, the Board finds that the criteria for a disability rating in excess of 40 percent for radiculopathy of the left lower extremity has not been met.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that the symptoms in his lower left extremity are more severe than the current disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology.  Such evidence must come from a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, the objective medical evidence of record reflects the Veteran's right ankle symptoms have shown improvement throughout the course of the appeal.  

Thus, the Board finds that the current 40 percent evaluation for the Veteran's service-connected radiculopathy of the lower left extremity is appropriate for the period on or after April 29, 2010.  

      C.  Extraschedular Consideration

In reaching this decision, the Board has considered the potential application of various provisions of Title 38 Code of Federal Regulations, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In this case, however, the RO has already granted the Veteran's claim for total disability based on individual unemployability, as reflected in August 2010 rating decision.  Because the application of the regular schedular standards has resulted in a total rating, referral of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extraschedular evaluation need not be considered. 


ORDER

Entitlement to an increased evaluation in excess of 40 percent for lumbosacral strain is denied.  
Entitlement to an initial 20 percent evaluation, but no more, for radiculopathy of the lower left extremity, for the period between June 8, 2004 to April 28, 2010, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

Entitlement to an initial evaluation in excess of 40 percent for radiculopathy of the lower left extremity, on or after April 29, 2010, is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


